   Case: 1:16-cv-01970 Document #: 300 Filed: 09/27/19 Page 1 of 3 PageID #:3271




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

WAYNE WASHINGTON,                         )
                                          )
                        Plaintiff,        )     Case No. 16 CV 1893
                                          )
      v.                                  )     Honorable Andrea R. Wood
                                          )     Magistrate Judge Maria Valdez
KENNETH BOUDREAU, et al.,                 )
                                          )
                                          )
                        Defendants.       )
______________________________________________________________________________

TYRONE HOOD,                                        )
                                                    )
                             Plaintiff,             )      Case No. 16 CV 1970
                                                    )
       v.                                           )      Honorable Andrea R. Wood
                                                    )      Magistrate Judge Maria Valdez
CITY OF CHICAGO, et al.,                            )
                                                    )
                                                    )
                             Defendants.            )

            THIRD-PARTY WITNESS EVA NAGAO’S MOTION TO WITHDRAW
               HER MOTION TO QUASH DEFENDANTS’ SUBPOENA
            FOR THIRD-PARTY WITNESSES EVA NAGAO’S DEPOSITION

       Ms. Nagao, by and through her attorney, moves to withdraw her motion to quash

Defendants’ subpoena to depose her:

       1.     Defendants issued a third-party subpoena for the deposition of Ms. Eva Nagao.

Ms. Nagao filed a motion to quash that is pending before the Court. See dckt. 276.

       2.     Ms, Nagao has been informed that the Parties have reached an agreement that has

resulted in Defendants withdrawing their subpoena. Accordingly, her motion is moot.
   Case: 1:16-cv-01970 Document #: 300 Filed: 09/27/19 Page 2 of 3 PageID #:3271




       3.     Accordingly, Ms. Nagao moves to withdraw her motion to quash the deposition

subpoena and rider served upon her. See dckt. 276.

       WHEREFORE, Ms. Nagao respectfully seeks an order from this Court that withdraws

her motion to quash as moot.




Dated: September 27, 2019                   Respectfully Submitted,



                                            /s/ Joshua A. Tepfer___
                                            Attorney for Eva Nagao
                                            Joshua A. Tepfer

                                            THE EXONERATION PROJECT
                                            At the University of Chicago Law School
                                            311 N. Aberdeen St., 3rd Floor
                                            Chicago, IL 60607
                                            (312) 789-4955
                                            Josh@exonerationproject.org
  Case: 1:16-cv-01970 Document #: 300 Filed: 09/27/19 Page 3 of 3 PageID #:3271




                          CERTIFICATE OF SERVICE

       I, Josh Tepfer, an attorney, certify that on September 27, 2019, I caused the
foregoing Third-Party Witness Eva Nagao’s Motion to Withdraw Her Motion to
Quash Defendants’ Subpoena for Third-Party Witnesses Her Deposition to be
served to all counsel via the Court’s CM/ECF electronic filing system.



                                       /s/ Josh Tepfer
                                       Josh Tepfer
                                       THE EXONERATION PROJECT
                                       At the University of Chicago Law School
                                       311 N. Aberdeen St., 3rd Floor
                                       Chicago, IL 60607
                                       (312) 789-4955
                                       Josh@exonerationproject.org
